DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Claim Interpretation
Claims 1-2 and 4-5 use the term “precision-locating” which is a relative term since
“precision” can be subjective depending on the application. In this case, the specification
recites that the term “Precision locating refers to the ability to locate an object accurately, in
such a way that a user can rest assured that when features are to be made, or machining is to
be done, based upon that location, the object will be in the proper location over and over, i.e.,
repeatedly” (para. [0027]). Accordingly, a surface or article which performs “the ability to locate
an object accurately... be in the proper location over and over, i.e., repeatedly” is considered to
read on “a precision-locating surface” or “a precision-locating article”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1, as amended, recites that “the head has the same outside diameter as the threaded portion”.  A review of the specification finds that paras. [00084]-[00089] describe the the pin of figure 15 which is the subject of claim 1.  There is no discussion in paras. [00084]-[00089], or anywhere else in the specification, of the relative diameters of the threads and the heads.  Further, there is no discussion that the drawings are to scale and the drawings do not clearly illustrate relative dimensions of the head to the thread.  Here, since the original disclosure does not disclose that the drawings are to scale and is silent as to dimensions, relative or otherwise, reliance on the drawings for support that the head has the same outside diameter as the threaded portion is of little value.  See MPEP 2125 and 2163.06.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2 and 4-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miller (US Patent No. 6,296,431).
Claim 1:
	Miller teaches a precision-locating dowel pin (13; figures 1-5) for use with a fixed object (183; figure 16A), the precision-locating dowel pin comprising: a threaded portion (67 extending from 71 to 35) configured for adjustable attachment to the fixed object (183; figure 16A-B)); a head (21 extending from 71 to 31) integrally formed at the top of the threaded portion (references to top and bottom are relative to the article, in the instant case the top and bottom are inverted in figures 1-5); a top surface (31) at the top of the head (21); and at least one annular groove (71) disposed between the threaded portion and the head (figures 1-5), the annular groove being recessed into the threaded portion (figure 5); and wherein the head (21) has the same outside diameter (55) as the threaded portion (67) (c. 3, l. 35-60; “in the preferred embodiment, a plurality of threads 67 is disposed on the exterior surface 25 of the housing 13 to allow housing 13 to threadingly engage a threaded hole” and “exterior surface 25 has an [singular] outer diameter 55”).  Regarding the recitation that the head is provided with a radially exterior precision-locating surface, the radially exterior surface (25) of the head (21) is configured so as to locate the pin accurately in the proper location over and over, i.e., In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the recitation that the head is machined and treated does not impart any structural distinction over the product of Miller.
Claim 2:
	Miller teaches that the head portion (21) comprises: a shaft; and an upper portion; wherein the shaft and the upper portion have the same diameter (55) (note that applicants head 655 is comprised of indistinguishable constant diameter sections 657 and 659 in figure 15; likewise the head portion of 21 can be considered to include a pair of indistinguishable constant diameter sections which together form head 21).  
Claim 4:
	Miller teaches a sealing member (73) disposed within the annular groove (figure 1).
Claim 5:
	Miller teaches a bore (65 or 66) in the head for receiving a driving tool (the bores 65 and 66 are inherently capable of receiving a driving tool within their boundaries; further, bores 65 and 66 provide access to socket 117b to allow engagement of a wrench 207 as shown in figure 16A, c. 6, l. 9-22).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726